     3:21-cv-02731-JMC-SVH       Date Filed 08/25/21   Entry Number 8   Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

 William Childs,                            )     C/A No.: 3:21-2731-JMC-SVH
                                            )
                    Plaintiff,              )
                                            )
         vs.                                )          ORDER AND NOTICE
                                            )
 Rollins, Inc.,                             )
                                            )
                    Defendant.              )
                                            )

       William Childs (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint against Rollins, Inc. (“Defendant”) alleging violations of

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.     Factual and Procedural Background

       Plaintiff alleges Defendant began contacting Plaintiff to collect on an

alleged debt on January 11, 2021. [ECF No. 1 at 5]. Plaintiff claims Defendant

“was transferred an alleged debt in order to collect” the debt, but he provides

no detail regarding the origin of the debt. Id. Plaintiff states that he sent

Defendant an affidavit and a cease and desist letter, and claims Defendant’s

failure to respond “or properly rebut any Affidavit line for line” indicates
      3:21-cv-02731-JMC-SVH   Date Filed 08/25/21   Entry Number 8   Page 2 of 5




Defendant and tacitly agreed to the affidavit and cease and desist letter. Id.

Plaintiff seeks $12,000 “for the admission of fault through Defendant’s

acquiescence silence.” Id.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

                                        2
   3:21-cv-02731-JMC-SVH     Date Filed 08/25/21   Entry Number 8   Page 3 of 5




afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

      To state a FDCPA violation, a plaintiff must allege that: (1) the plaintiff

has been the object of collection activity arising from consumer debt; (2) the

defendant is a debt collector as defined by the FDCPA; and (3) the defendant

has engaged in an act or omission prohibited by the FDCPA. See Dikun v.

                                       3
    3:21-cv-02731-JMC-SVH    Date Filed 08/25/21   Entry Number 8   Page 4 of 5




Streich, 369 F.Supp.2d 781, 784–85 (E.D. Va. 2005). Plaintiff has not alleged

any of these elements with any specificity. Most particularly, the FDCPA

defines a debt collector as “any person who uses any instrumentality of

interstate commerce or the mails in any business the principal purpose of

which is the collection of any debts, or who regularly collects or attempts to

collect, directly or indirectly, debts owed or due or asserted to be owed or due

another.” 15 U.S.C. § 1692a(6).1 Plaintiff has not alleged sufficient factual

allegations that Defendant is a debt collector and provides no detail regarding

the alleged debt and the undersigned cannot determine whether Defendant

may be a creditor, as opposed to a debt collector. Brown v. Wachovia Bank, C/A

No. 8:10-1816-HMH-JDA, 2011 WL 5024297, at *3 (D.S.C. Sept. 30, 2011)

(“[C]reditors collecting their own debts are not “debt collectors” for purposes of

the FDCPA and are exempt from the FDCPA’s provisions.”). For these reasons,

Plaintiff’s complaint is subject to summary dismissal for failure to meet the

minimal requirements for the filing of a complaint.

                   NOTICE CONCERNING AMENDMENT

      Although Plaintiff has failed to allege sufficient facts to support a claim,

he may be able to cure deficiencies in his complaint through amendment. See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015). Plaintiff


1It appears that Defendant is a pest control corporation, or a parent company
of pest control entities.

                                       4
   3:21-cv-02731-JMC-SVH     Date Filed 08/25/21   Entry Number 8   Page 5 of 5




may file an amended complaint by September 15, 2021, along with any

appropriate service documents. Plaintiff is reminded an amended complaint

replaces the original complaint and should be complete in itself. See Young v.

City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

amended pleading ordinarily supersedes the original and renders it of no legal

effect.”) (citation and internal quotation marks omitted). If Plaintiff files an

amended complaint, the undersigned will conduct screening of the amended

complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended

complaint or fails to cure the deficiencies identified above, the undersigned will

recommend to the district judge that the claims be dismissed without leave for

further amendment.

      IT IS SO ORDERED.


August 25, 2021                             Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       5
